Citation Nr: 0410385	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  97-14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether an overpayment of compensation benefits in the calculated 
amount of $29,179.50 was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1960 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the veteran's April 1997 substantive appeal 
includes a request for a Board hearing.  However, information in 
the claims folder indicates that the veteran is currently 
incarcerated and serving a life sentence.  Thus, there is no 
indication that he will ever be able to report for a Board hearing 
in Washington, DC or a Travel Board hearing at the RO.  Therefore, 
no hearing has been scheduled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if further 
action is required on your part.


REMAND

A remand by the Board confers on the claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Failure of the Board to insure 
compliance with remand instructions constitutes error and warrants 
the vacating of a subsequent Board decision. Id. 

The Board remanded this matter to the RO in December 1998.  The 
Board noted that the veteran had both challenged the validity of 
the debt in question and requested a waiver of recovery of the 
overpayment.  See 38 C.F.R. § 1.911(c) (2003); VAOPGCPREC 6-98.  
The remand instructed the RO to, inter alia, refer the veteran's 
request for waiver of collection of the overpayment to the 
Committee on Waivers and Compromises (Committee) after it prepared 
a written decision fully justifying the validity of the debt.  
There is no indication from review of the claims folder that the 
RO has referred the waiver request to the Committee.  Statements 
from the veteran's representative dated in March 2004 and April 
2004 request remands pursuant to Stegall for compliance with the 
Board's remand instructions. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the veteran's request for waiver of 
recovery of the compensation overpayment in the calculated amount 
of $29,179.50 to the Committee.  The Committee should then 
consider the veteran's waiver request.  If waiver is denied, the 
Committee should inform the veteran that this aspect of his claim 
requires a separate appeal, and should provide him an opportunity 
to appeal that determination prior to the return of the case to 
the Board.    

2.  After completing any additional necessary action, the RO 
should again review the case.  If the disposition remains 
unfavorable, the RO should furnish the veteran and his 
representative a supplemental statement of the case and afford the 
applicable opportunity to respond.   

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  The veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



